Case 1-19-44751-cec Doc 41-1 Filed 10/16/19 Entered 10/16/19 09:41:43

Ira Spiegel

IMSPIEGEL, LLC

Proposed Accountant for the Debtor
1419 E. 101* Street

Brooklyn, New York 11236

Phone: 917-207-3600

Spiegel .ira@gmail.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re : Chapter 11
1934 BEDFORD LLC
Case No. 19-4475 1-cec

Debtor.

 

DECLARATION OF IRA SPIEGEL IN SUPPORT OF THE APPLICATION
FOR RETENTION OF IMSPIEGEL, LLC AS ACCOUNTANT AND FINANCIAL
ADVISOR TO THE DEBTOR NUNC PRO TUNC AS OF SEPTEMBER 12, 2019

IRA SPIEGEL, declares and states that the following is true to the best of my
knowledge, information and belief:

1. I am a Certified Public Accountant and the sole member of
IMSPIEGEL, LLC (“SPIEGEL”), which maintains its office at 1419 E. 101* Street, Brooklyn,
NY, 11236 and as such am fully familiar with the facts and circumstances as set forth herein.

2. I have extensive familiarity with accounting practices in insolvency

matters in the bankruptcy courts.
Case 1-19-44751-cec Doc 41-1 Filed 10/16/19 Entered 10/16/19 09:41:43

3. This declaration is being submitted in connection with the application
of the Debtor to retain SPIEGEL as its accountant in the above-captioned Chapter 11 Debtor
case.

4. To the best of my knowledge and belief I, and by extension my firm,
am a “disinterested person” within the meaning of Section 101(14) of the Bankruptcy Code,
and have no interest, nor does it represent or will it represent any interest adverse to the
Debtor, creditors, parties-in-interest or their respective attorneys or accountants. In the course
of my practice I may have been retained, through my prior employer, in other matters in which
some of the parties to this proceeding may have been parties. I am currently retained in a non-
related case by a Chapter 7 Trustee who has also retained Mr. Weiner.

5. I have reviewed a list of parties in interest as they are currently known,
including secured and unsecured creditors and have determined to the best of my knowledge,
after due inquiry, that I do not represent any such entity nor have I previously.

6. I have discussed the services required with the Debtor and Debtor’s

attorney, which services consist of the following:

a) Monitoring the activities of the Debtor.

b) Assisting in or the preparation of and/or reviewing monthly
operating reports, budgets and projections.

c) Reviewing the filed claims for reasonableness against the
Debtor’s records and filing schedules.

d) Interacting with the Creditors’ Committee and its retained
professionals (the “Creditors”), should one be appointed.

e) As required, attending meetings with the Debtor and Counsel,

meetings with the Creditors and Court hearings.

Page 2
Case 1-19-44751-cec Doc 41-1 Filed 10/16/19 Entered 10/16/19 09:41:43

f) Assisting in the preparation of the Plan of Reorganization and
the Disclosure Statement.

g) Other assistance as the Debtor and counsel may deem necessary.

he The services to be rendered will be charged at the following rates:

Member $245.00 per hour

Based upon the nature of the case, SPIEGEL estimates that the cost of the proposed services
will be between $5,000 and $8,000.

8. SPIEGEL has not received a retainer. SPIEGEL has not reviewed the
books or accounts of the Debtor pending an initial meeting.

2. SPIEGEL shall seek to be compensated for services rendered and for
reimbursement of disbursements upon appropriate application to this court in accordance with
the bankruptcy code, bankruptcy rules, fee guidelines and the terms of any administrative
procedures order entered in this case regarding the filing of applications for compensation.

I hereby declare that the foregoing is accurate and true to the best of my knowledge.

Dated: October 11, 2019 d
Brooklyn, New York fZ~1

Ira Spiegel, OPA. Wfmber

Page 3
